DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott M. Schulte on 9/8/2022.

The application has been amended as follows: 
Cancel claims 5,9,12,14,17, and 20.

Examiner’s amendment made because the embodiment of claims 5,9,12,14,17, and 20 is directed to a different embodiment( embodiment of figure 12) than the embodiment of amended claims 1 and 6 and new claims 15 and 18.  The noted cancelled claims do not further limit independent claims 1,6,15, and 18.  


Allowable Subject Matter
Claims 1-4, 6,7,10,11,15,16,18,19, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 6 recites “the gas discharge unit includes a flow channel forming member that has a groove formed in a surface on which the flow channel forming member contacts with the gas discharge surface of the gas discharge member and that is attached so as to be in surface contact with the gas discharge surface of the gas discharge member, and a relative movement unit moves the liquid along the gas discharge surface of the gas discharge member by causing the liquid to flow in a flow channel enclosed by the gas discharge surface of the gas discharge member and the groove of the flow channel forming member”.  Korean reference(KR10-2012-0020775A)  teaches providing a pump to move a liquid in an axial direction with respect to a stationary gas discharge member, however Korean reference does not teach or suggest the gas discharge unit includes a flow channel forming member that has a groove formed in a surface on which the flow channel forming member contacts with the gas discharge surface of the gas discharge member and that is attached to be in surface contact with the gas discharge surface of the gas discharge member, and a relative movement unit moves the liquid along the gas discharge surface of the gas discharge member by causing the liquid to flow in a flow channel enclosed by the gas discharge surface of the gas discharge member and the groove of the flow channel forming member .  Claims 2-4, 10,11 depend on claim 1 and hence are also allowed.  Claim 7 depends on claim 6 and hence is also allowed.  
Claim 15 recites “a fine bubble generating method for generating, in liquid, fine bubbles having nano-order diameters, the fine bubble generating method comprising: bringing liquid into contact with a gas discharge surface of a gas discharge member in which multiple gas discharge pores having pore diameters of 1.5 microns or less are opened, and discharging gas into the liquid from the gas discharge member while the liquid is relatively moved along the gas discharge surface of the gas discharge member such that a velocity relative to the gas discharge member is not less than 1 m/sec, wherein a spiral flow channel for the liquid is disposed on the gas discharge surface of the gas discharge member in a state where the liquid flows along a spiral path while in contact with the gas discharge surface, and the liquid is caused to flow along the spiral path in the flow channel and the liquid is thus moved along the gas discharge surface of the gas discharge member”.  Korean reference(KR10-2012-0020775A teaches providing a pump to move a liquid in an axial direction with respect to a stationary gas discharge member. Keyser teaches in figure 6 a fine bubble generating method for generating, in liquid, fine bubbles having nano-order diameters comprising bringing liquid into contact with a gas discharge surface(ceramic porous membrane(figure 6) in which multiple gas discharge pores having pore diameters of 1.5 micrometers or less are opened(column 5 line 66 noting a pore size of 0.2 microns), and discharging gas into the liquid(gas discharged from central gas conduit(98) to rotating membrane body) from the gas discharge member while the liquid is relatively moved along the gas discharge surface of the gas discharge member at a velocity.  However Korean reference and Keyser does not teach or suggest a fine bubble generating method for generating, in liquid, fine bubbles having nano-order diameters, the fine bubble generating method comprising: bringing liquid into contact with a gas discharge surface of a gas discharge member in which multiple gas discharge pores having pore diameters of 1.5 microns or less are opened, and discharging gas into the liquid from the gas discharge member while the liquid is relatively moved along the gas discharge surface of the gas discharge member such that a velocity relative to the gas discharge member is not less than 1 m/sec, wherein a spiral flow channel for the liquid is disposed on the gas discharge surface of the gas discharge member in a state where the liquid flows along a spiral path while in contact with the gas discharge surface, and the liquid is caused to flow along the spiral path in the flow channel and the liquid is thus moved along the gas discharge surface of the gas discharge member.  Claim 16 depends on claim 15 and hence are also allowed.
Claim 18 recites “a fine bubble generating apparatus for generating, in liquid, fine bubbles having nano-order diameters, the fine bubble generating apparatus comprising: a gas discharge unit having a gas discharge member in which multiple gas discharge pores are opened in a gas discharge surface, and a relative movement unit configured to relatively move liquid along the gas discharge surface of the gas discharge member, wherein the gas discharge member has the gas discharge pores having pore diameters of 1.5 microns or less, the gas discharge unit and the relative movement unit are configured such that gas is discharged into the liquid from the gas discharge member while the liquid is relatively moved along the gas discharge surface of the gas discharge member by the relative movement unit such that a velocity relative to the gas discharge member is not less than 1 m/sec, and a spiral flow channel for the liquid is disposed on the gas discharge surface of the gas discharge member in a state where the liquid flows along a spiral path while in contact with the gas discharge surface, and the liquid is caused to flow along the spiral path in the flow channel and the liquid is thus moved along the gas discharge surface of the gas discharge member”.  Korean reference(KR10-2012-0020775A teaches providing a pump to move a liquid in an axial direction with respect to a stationary gas discharge member. Keyser teaches a fine bubble generating apparatus for generating , in liquid, fine bubbles having nano-order diameter comprising a gas discharge unit(figure 6) having a gas discharge member in which multiple gas discharge pores are opened in a gas discharge surface, and a relative movement unit (motor 102 and conduit 98) configured to relatively move liquid along the gas discharge surface of the gas discharge member, wherein the gas discharge member has gas discharge pores   having pore diameters of 1.5 micrometers or less(column 5 line 66 noting a pore size of 0.2 microns).   However Korean reference or Keyser does not teach or suggest a fine bubble generating apparatus for generating, in liquid, fine bubbles having nano-order diameters, the fine bubble generating apparatus comprising: a gas discharge unit having a gas discharge member in which multiple gas discharge pores are opened in a gas discharge surface, and a relative movement unit configured to relatively move liquid along the gas discharge surface of the gas discharge member, wherein the gas discharge member has the gas discharge pores having pore diameters of 1.5 microns or less, the gas discharge unit and the relative movement unit are configured such that gas is discharged into the liquid from the gas discharge member while the liquid is relatively moved along the gas discharge surface of the gas discharge member by the relative movement unit such that a velocity relative to the gas discharge member is not less than 1 m/sec, and a spiral flow channel for the liquid is disposed on the gas discharge surface of the gas discharge member in a state where the liquid flows along a spiral path while in contact with the gas discharge surface, and the liquid is caused to flow along the spiral path in the flow channel and the liquid is thus moved along the gas discharge surface of the gas discharge member.  Claims 19 and 21 depend on claim 18 and hence are also allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 9, 2022